Exhibit 10.2

 

Execution Version

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of June 25,
2020, among Postal Realty LP, a Delaware limited partnership (“Borrower”),
POSTAL REALTY TRUST INC., a Maryland corporation (the “REIT”), the SUBSIDIARY
GUARANTORS party hereto (the “Subsidiary Guarantors”; the REIT and each of the
Subsidiary Guarantors, individually, a “Guarantor Party” and, collectively, the
“Guarantor Parties”), and PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (defined below) (together with its
successors and assigns in such capacity, the “Administrative Agent”).

 

RECITALS:

 

A. Borrower, the Administrative Agent, certain lenders (together with their
respective successors and assigns, the “Lenders”), and BMO Capital Markets
Corp., as Joint Lead Arranger, are parties to that certain Credit Agreement
dated as of September 27, 2019, as amended by that certain First Amendment to
Credit Agreement dated as of January 30, 2020 (as amended, the “Credit
Agreement”). Except as otherwise herein expressly provided, each initially
capitalized term used herein has the meaning assigned to such term in the Credit
Agreement, as amended by this Agreement.

 

B. Borrower, the Guarantor Parties and the Administrative Agent (on behalf of
the Lenders) desire to amend the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Borrower, the Guarantor Parties and the
Administrative Agent (on behalf of the Lenders) agree as follows:

 

Section 1. Amendments of Credit Agreement. Effective as of the date hereof, the
Credit Agreement is hereby amended as follows:

 

(a) The term “Borrowing Base” in Section 1.01 of the Credit Agreement is hereby
amended as follows (with the amendments identified in underlined, italicized
font):

 

““Borrowing Base” means, as of any date of determination, an amount equal to
fifty sixty percent (50%) (60%) of the Borrowing Base Portfolio Value.”

 

(b) The term “Borrowing Base Portfolio Value” in Section 1.01 of the Credit
Agreement is hereby amended as follows (with the amendments identified in
underlined, italicized font):

 

““Borrowing Base Portfolio Value” means, as of any date of determination, the
aggregate of:

 

(a) except as set forth in clause (c) below, for any Borrowing Base Property
that was acquired by a Borrowing Base Entity less than twelve (12) six (6)
calendar months prior to such date, the lesser of (i) the quotient obtained by
dividing (A) the Net Operating Income of such Borrowing Base Property as of such
date by (B) the Capitalization Rate or (ii) the Net Purchase Price paid by such
Borrowing Base Entity to acquire such Borrowing Base Property; and

 





 

 

(b)  for any Borrowing Base Property that was acquired by a Borrowing Base
Entity twelve (12) six (6) calendar months or more prior to such date, the
quotient obtained by dividing (i) the Net Operating Income of such Borrowing
Base Property as of such date by (ii) the Capitalization Rate.; and

 

(c) for any Borrowing Base Property that was acquired by a Borrowing Base Entity
less than six (6) calendar months prior to such date and at a capitalization
rate of 7.0% or less, the quotient obtained by dividing (i) the Net Operating
Income of such Borrowing Base Property as of such date by (ii) the
Capitalization Rate, unless Administrative Agent consents (in its sole
discretion) to use the Net Purchase Price paid by such Borrowing Base Entity to
acquire such Borrowing Base Property in determining the value attributable to
such Borrowing Base Property for purposes of calculating the Borrowing Base
Portfolio Value.

 

Notwithstanding the foregoing, no more than twenty-five percent (25%) of the
Borrowing Base Portfolio Value shall be calculated pursuant to clause (a)(ii)
above and therefore, if such twenty-five percent (25%) is reached, the balance
of the Borrowing Base Portfolio Value shall be calculated based on Net Operating
Income divided by the Capitalization Rate.”

 

(c) The term “Consolidated Total Real Estate Value” in Section 1.01 of the
Credit Agreement is hereby amended as follows (with the amendments identified in
underlined, italicized font):

 

““Consolidated Total Real Estate Asset Value” means, as of any date of
determination, the aggregate of:

 

(a) for any Real Estate Asset that was acquired by a Borrower Group Entity less
than twelve (12) six (6) calendar months prior to such date, the lesser of (i)
the quotient obtained by dividing (A) the Net Operating Income of such Real
Estate Asset as of such date by (B) the Capitalization Rate and (ii) the Net
Purchase Price paid by such Borrower Group Entity to acquire such Real Estate
Asset; and

 

(b)  for any Real Estate Asset that was acquired by a Borrower Group Entity
twelve (12) six (6) calendar months or more prior to such date, the quotient
obtained by dividing (i) the Net Operating Income of such Real Estate Asset as
of such date by (ii) the Capitalization Rate.

 

Notwithstanding the foregoing, no more than twenty-five percent (25%) of the
Consolidated Total Real Estate Asset Value shall be calculated pursuant to
clause (a)(ii) above and therefore, if such twenty-five percent (25%) is
reached, the balance of the Consolidated Total Real Estate Asset Value shall be
calculated based on Net Operating Income divided by the Capitalization Rate.”

 



2

 

 

(d) The term “Funds From Operations” in Section 1.01 of the Credit Agreement is
hereby amended as follows (with the amendments identified in underlined,
italicized font):

 

““Funds From Operations” means, for any period, the sum of the following for the
REIT (determined on a consolidated basis in accordance with GAAP): (a) net
income plus (b) depreciation, amortization and non-cash stock-based compensation
the net income (loss) of the Consolidated Entities for such period (calculated
in accordance with GAAP), but adjusted to exclude (a) depreciation and
amortization related to real estate, (b) gains and losses from the sale of real
estate assets, (c) gains and losses from change in control of the REIT, (d)
non-cash stock-based compensation, (e) impairment write-downs of real estate
assets and investments in entities when the impairment is directly attributable
to decreases in the value of depreciable real estate held by the entity, and (f)
one-time property acquisition costs.”

 

(e) The term “Indebtedness” in Section 1.01 of the Credit Agreement is hereby
amended as follows (with the amendments identified in underlined, italicized
font):

 

““Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), to the extent such obligations constitute indebtedness for the
purpose of GAAP;

 

(d) Capital Lease Obligations;

 

(e) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock of such
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus (without duplication
and only to the extent required to be paid) accrued and unpaid dividends;

 

(f) all Guarantees of such Person in respect of any of the foregoing of another
Person;

 

(g) the net amount of all Swap Obligations of such Person; and

 

(h) all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on real property (including
accounts and contract rights relating thereto) owned by such Person, whether or
not such Person has assumed or become liable for the payment of such obligation,
but limited to the lesser of (i) the fair market value of the property subject
to such Lien and (ii) the aggregate amount of the obligations so secured.

 



3

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. The amount of any Capital Lease Obligations on
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. The net amount of any Swap Obligations on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
All Loans shall constitute Indebtedness of the Borrower.”

 

(f) The term “Net Operating Income” in Section 1.01 of the Credit Agreement is
hereby amended as follows (with the amendments identified in underlined,
italicized font):

 

““Net Operating Income” means, as of any date, with respect to any Real
Property, (A) all rental and other income actually collected and attributable to
tenants in occupancy and pursuant to executed Leases with respect to such Real
Property, annualized, based on a trailing three (3) month Property Financial
Statement (adjusted to (a) eliminate income from tenants in bankruptcy unless
and until such time as any such tenants emerge from bankruptcy as an operating
business without having rejected their respective Leases in such bankruptcy, (b)
eliminate income from tenants in default under their respective Leases after
expiration of any applicable notice and cure periods with respect to the default
in question, and (c) eliminate income from tenants with Leases that will expire
within three (3) months after such date and (d) provide for vacancy and
collection loss allowance equal to the greater of (i) actual vacancy and
collection loss and (ii) 2.0%) (“Adjusted Revenue”), minus (B) the sum of (x)
the amount of all expenses incurred in connection with operation of such Real
Property for such period (adjusted for seasonality), including, without
limitation, amounts accrued for the payment of real estate taxes, property
maintenance, and insurance premiums, but excluding any interest expense or other
debt service charges and property-related and corporate general and
administrative expenses and any non-cash charges such as depreciation or
amortization of financing costs, plus (y) a capital expenditures reserve equal
to $0.15 per interior square foot of the improvements, plus (z) without
duplication of the property management fee (if any) included in the expenses
referred to in clause (x) immediately above, a property management fee equal to
at least three percent (3%) of gross income (“Property Operating Expenses”). Net
Operating Income shall be based on the most recently ended calendar quarter on
or prior to such date for which a duly completed Property Worksheet have been
delivered by the Borrower to Administrative Agent. Notwithstanding the
foregoing:

 

1.for the purpose of calculating Net Operating Income for a Real Property that
the Borrower does not directly or indirectly wholly own, the Net Operating
Income of such Real Property shall be limited to a percentage of such Net
Operating Income equal to the percentage of such Real Property owned, directly
or indirectly, by the Borrower;

 

2.with respect to any Real Property being acquired in conjunction with an
Borrowing, Net Operating Income, for the purposes of determining the Maximum
Loan Amount at such time, shall be calculated as (I) projected, annualized
rental and other income collectable and attributable to tenants in occupancy and
paying rent, and pursuant to executed Leases (adjusted with the same conditions
(a) – (d) above), minus (II) projected operating expenses on an annual basis,
which shall be calculated as $0.55 per interior square foot (collectively,
“Underwritten NOI”); and

 



4

 

 

3.with respect to calculating the financial covenants under Section 6.07 as of
the end of a calendar quarter, Net Operating Income from any Real Property
purchased during such calendar quarter for which there is not yet a trailing
three (3) month operating history, shall be calculated as the lower of (i) the
Underwritten NOI for such Real Property, as determined at the time of
acquisition of such Real Property, and (ii) such Real Property’s Adjusted
Revenue minus such Real Property’s Property Operating Expenses, annualized, for
the period corresponding to the applicable Borrower Group Entity’s ownership of
such Real Property (i.e., trailing 1 month, trailing 2 month, etc.)”

 

(g) The term “Postal Lease” in Section 1.01 of the Credit Agreement is hereby
amended as follows (with the amendments identified in underlined, italicized
font):

 

““Postal Lease” means a Lease to the United States Postal Service (or any
subdivision thereof) in the form of lease issued by the United States Postal
Service from time to time, provided that (i) such form does not allow for the
tenant thereunder to assign the Lease without the consent of the landlord
thereunder, unless the assignor remains liable for all obligations of the tenant
under the Lease from and after the assignment of the Lease, and (ii) the tenant
under the Lease pays all real estate taxes at the property, either by direct
payment to the municipality, or by reimbursing the landlord under the Lease.”

 

(h) Section 2.05(b)(vii) of the Credit Agreement is hereby amended as follows
(with the amendments identified in underlined, italicized font):

 

“(vii) to the extent requested by the Administrative Agent, a UCC search report
with respect to the direct and indirect Equity Interests owned by the Borrower
in the Subsidiary that will directly own such Eligible Property; and”

 

(i) The paragraph immediately following Section 2.05(b)(viii) of the Credit
Agreement is hereby amended as follows (with the amendments identified in
underlined, italicized font):

 

“Upon receipt of the foregoing documents and information, the Administrative
Agent shall promptly review same and, if after review of such documents and
information If, after receipt and review by the Administrative Agent of the
foregoing documents and information, the Administrative Agent is prepared to
accept such Eligible Property (an “Approved Eligible Property”) as a Borrowing
Base Property, the Administrative Agent shall promptly so notify the Borrower
and each Lender promptly after receipt and completion of review of all of such
documents and information.”

 

(j) Section 6.07(d) of the Credit Agreement is hereby amended as follows (with
the amendments identified in underlined, italicized font):

 

“(d) Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net
Worth to be less than (i) as of the last day of each calendar quarter ending
September 30, 2019 and December 31, 2019, $50,000,000, and (ii) as of the last
day of the calendar quarter ending March 31, 2020, $75,000,000, and (iii) as of
the last day of each calendar quarter thereafter, the sum of (x) $75,000,000
plus (y) seventy-five percent (75%) of the aggregate net proceeds received by
any Borrower Group Entity in connection with any offering of Equity Interests in
the REIT or the Borrower on or after the Effective Date June 25, 2020.”

 



5

 

 

(k) Paragraph 7 of Exhibit G of the Credit Agreement is hereby amended as
follows (with the amendments identified in underlined, italicized font)”

 

“7. As of the date of this Borrowing Base Certificate, the aggregate value of
the Borrowing Base is $_______________, such amount representing fifty sixty
percent (50%) (60%) of the Borrowing Base Portfolio Value.”

 

Section 2. Borrower’s Representations. Borrower hereby represents and warrants
to the Administrative Agent and the Lenders, as follows:

 

(a) each of the representations and warranties of Borrower contained or
incorporated in the Credit Agreement, as amended by this Agreement, or any of
the other Loan Documents to which it is a party, are true and correct in all
material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date);

 

(b) as of the date hereof and immediately after giving effect to this Agreement,
no Default and no Event of Default has occurred and is continuing;

 

(c) Borrower has all necessary limited partnership power and authority to
execute, deliver and perform its obligations under this Agreement; Borrower has
been duly authorized by all necessary limited partnership action on its part;
and this Agreement has been duly and validly executed and delivered by Borrower
and constitutes Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and

 

(d) Borrower’s execution and delivery of this Agreement (i) does not require any
consent or approval of, registration or filing with, or any other action by, any
governmental authority, except for such as have been obtained or made and are in
full force and effect, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of Borrower or any order
of any governmental authority and (iii) will not violate or result in a default
under any material indenture, agreement or other material instrument binding
upon Borrower or any of its assets.

 

Section 3. Guarantor Parties’ Representations. Each Guarantor Party hereby
represents and warrants to the Administrative Agent and the Lenders, as follows:

 

(a) each of the representations and warranties of such Guarantor Party contained
or incorporated in the Guaranty or any of the other Loan Documents to which it
is a party, are true and correct in all material respects on and as of the date
hereof (except if any such representation or warranty is expressly stated to
have been made as of a specific date, then as of such specific date);

 

(b) as of the date hereof and immediately after giving effect to this Agreement,
such Guarantor Party is in compliance with its obligations under the Guaranty
and each of the other Loan Documents to which it is a party;

 



6

 

 

(c) such Guarantor Party has all necessary corporate or limited liability
company, as applicable, power and authority to execute, deliver and perform its
obligations under this Agreement; such Guarantor Party has been duly authorized
by all necessary corporate or limited liability company, as applicable, action
on its part; and this Agreement has been duly and validly executed and delivered
by such Guarantor Party and constitutes such Guarantor Party’s legal, valid and
binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (ii) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); and

 

(d) such Guarantor Party’s execution and delivery of this Agreement (i) does not
require any consent or approval of, registration or filing with, or any other
action by, any governmental authority, except for such as have been obtained or
made and are in full force and effect, (ii) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of such
Guarantor Party or any order of any governmental authority and (iii) will not
violate or result in a default under any material indenture, agreement or other
material instrument binding upon such Guarantor Party or any of its assets.

 

Section 4. Ratification.

 

(a) Borrower hereby (i) reaffirms, ratifies, confirms, and acknowledges its
obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents to which it is a party and agrees to continue to be bound thereby and
perform thereunder and (ii) agrees and acknowledges that the Credit Agreement
(as amended hereby) and the other Loan Documents and all of Borrower’s
obligations thereunder are and remain in full force and effect and, except as
expressly provided herein, have not been affected, modified or amended.

 

(b) Each Guarantor Party hereby (i) reaffirms, ratifies, confirms, and
acknowledges its obligations under the Guaranty and the other Loan Documents to
which it is a party (after giving effect to this Agreement) and agrees to
continue to be bound thereby and perform thereunder and (ii) agrees and
acknowledges that the Guaranty and the other Loan Documents (after giving effect
to this Agreement) and all of its obligations thereunder are and remain in full
force and effect and, except as expressly provided herein, have not been
affected, modified or amended.

 

Section 5. Miscellaneous.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b) Amendments, Etc. The terms of this Agreement may be waived, modified and
amended only by an instrument in writing duly executed by the party hereto
against whom enforcement of such waiver, modification or amendment is sought
(provided that, subject to the terms of the Credit Agreement, the Administrative
Agent may execute any such waiver, modification or amendment on behalf of the
Lenders). Any such waiver, modification or amendment shall be binding upon
Borrower, the Guarantors, the Administrative Agent and the Lenders.

 

(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of Borrower, the
Guarantors, the Administrative Agent and the Lenders.

 

(d) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

(e) Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of this Agreement by facsimile
or email transmission shall be effective as manual delivery of an executed
counterpart hereof.

 

(f) Severability. Any provision hereof which is held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

[remainder of page intentionally left blank]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER:       POSTAL REALTY LP,   a Delaware limited partnership          
By: Postal Realty Trust, Inc.,     Its general partner             By: /s/
Jeremy Garber     Name:   Jeremy Garber     Title: President, Treasurer and
Secretary

 

  REIT:       POSTAL REALTY TRUST INC., a Maryland corporation           By: /s/
Jeremy Garber     Name:   Jeremy Garber     Title: President

 

[signatures continue on following pages]

 



 

 

  SUBSIDIARY GUARANTORS:       A AND J ASSETS LLC   Alabama Postal Holdings, LLC
  ARKANSAS POSTAL HOLDINGS LLC   ASSET 20024, L.L.C.   EASTERN POSTAL REALTY
HOLDINGS, LLC   GARY GLEN PARK REALTY, LLC   GEORGIA POSTAL REALTY HOLDINGS LLC
  Harbor Station, LLC   HILER BUFFALO LLC   Illinois Postal Holdings, LLC  
INDIANA POSTAL REALTY HOLDINGS LLC   Iowa Postal Holdings, LLC   LOUISIANA
POSTAL HOLDINGS LLC   Mass Postal Holdings LLC   Michigan Postal Holdings LLC  
MIDWESTERN POSTAL REALTY HOLDINGS, LLC   Missouri & Minnesota Postal Holdings,
LLC   NEW MEXICO POSTAL REALTY HOLDINGS LLC   Ohio Postal Holdings, LLC  
Pennsylvania Postal Holdings, LLC   Postal Holdings LLC   PPP ASSETS, LLC  
SOUTH CAROLINA POSTAL HOLDINGS LLC   SOUTHERN POSTAL REALTY HOLDINGS, LLC  
Tennessee Postal Holdings, LLC   UNITED POST OFFICE INVESTMENTS, LLC   UPH
MERGER SUB LLC   WESTERN POSTAL REALTY HOLDINGS, LLC   Wisconsin Postal
Holdings, LLC       By: /s/ Andrew Spodek     Name:   Andrew Spodek     Title:
Chief Executive Officer

 

[signatures continue on following page]

 



 

 

  ADMINISTRATIVE AGENT:       PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION      
By: /s/ Samuel A. Bluso     Name:   Samuel A. Bluso     Title: Managing Director

 

[end of signatures]

 

 

 



 

 